DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawing is too small to see the different features of the device (Fig 1).
Axes are not labeled which makes it unclear what is being represented (Figs 3a and 3b).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Respiration Device for Tube Compensation of Endotracheal Tubes”
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “predetermined level of the flow is 5-20 l/min”
Appropriate correction is required.
Claim Objections
Claims 17-19, 22, 23, 27, 32, 33, and 34 are objected to because of the following informalities:  
The word “the” should be removed since it is repeated twice and to correct the typographical error (Claim 17, Line 2).
The phrase “recording a measurement value” should be changed to --recording at least one measurement value-- to clarify there are multiple measurement values (Claim 17, Line 3; Claim 35, Line 3).
The phrase “measurement values” should be changed to --the measurement values-- to maintain consistency and refer back to the measurement values earlier (Claim 17, Line 5; Claim 35, Line 5).
The phrase “the pressure Pi2 is higher than the pressure Pi1” should be removed since it is already implied that Pi2 is greater than Pi1 since the pressure is the predetermined maximum pressure Pmax (Claim 18, Line 1).
The phrase “predetermined Pmax” should be changed to --predetermined maximum pressure Pmax-- for consistency (Claim 19, Line 1).
The phrase “the user” should be changed to --a user-- since this is the first time this is mentioned (Claim 22, Line 2).
Commas should be added before and after the phrase “in this case” to correct the grammatical error (Claim 23, Line 2; Claim 27, Line 2).
The phrase “a pressure profile” should be changed to --the pressure profile-- to maintain consistency (Claim 32, Line 1; Claim 33, Line 1).
The phrase “a predefined fraction” should be changed to --the predefined fraction-- to maintain consistency (Claim 34, Lines 2-3).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 states “the at least one sensor determining the flow and the analyzer determining a resulting volume V1 and storing it in the memory” (Lines 9-10).  This statement is indefinite because it is unclear what is being stored in the memory.  It appears the applicant was trying to say both the flow and resulting volume are stored in the memory.  However, it is possible only one of them are stored in the memory.  Additionally, an earlier claim limitation 
Claim 17 states “a lower pressure level” (Line 14).  This statement is indefinite because it is unclear which pressure level this is.  It appears the applicant was trying to say either the expiratory level or the inspiratory levels in the claim.  However, it is possible this is a completely different pressure level.  Therefore, the identity of the “lower pressure level” cannot be determined.  For examination purposes, the claim limitation will be interpreted as the lower pressure level is either the expiratory level or the inspiratory levels in the claim.  Similar rejections are applied to Claim 35 (Line 14).
Claim 22 states “the breathing equipment” (Lines 2-3).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “the breathing apparatus”.  However, it is possible this is referring to a completely different breathing equipment that is being mentioned for the first time.  Therefore, the identity of the “breathing equipment” cannot be determined.  For examination purposes, the claim limitation will be interpreted as it is the breathing apparatus mentioned in Claim 17.
Claim 28 states “a time 200-400 ms is fallen below” (Lines 1-2).  This statement is indefinite because it is unclear what is the time falling below.  It appears the applicant was trying to say when the time it takes to increase the pressure is under 200-400 ms, then reduce the pressure level.  However, the wording of the claim is confusing which makes it unclear what is meant by this.  Therefore, the meaning of the claim cannot be determined. For examination 
Claim 29 states “a time of 250-450 ms is exceeded” (Lines 1-2).  This statement is indefinite because it is unclear what is the time exceeding.  It appears the applicant was trying to say when the time it takes to increase the pressure is above 250-450 ms, then increase the pressure level.  However, the wording of the claim is confusing which makes it unclear what is meant by this.  Therefore, the meaning of the claim cannot be determined. For examination purposes, the claim limitation will be interpreted as when the time it takes to change pressure is above 250-450 ms, increase the pressure level.  
Claim 31 states “the expiratory pressure level Pe2” (Line 1).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say this is a new expiratory pressure level.  However, since this is the first time this is mentioned, it is unclear what it is referring back to.  Therefore, the identity of the term cannot be determined.   For examination purposes, the claim limitation will be interpreted as this is a new expiratory pressure level setting.
Claim 32 states “a pressure profile” (Line 1).  This statement is indefinite because it is unclear if this is the same pressure profile in Claim 17.  It appears the applicant was trying to say they’re the same.  However, it is possible this is a completely different pressure profile.  Therefore, the identity of the pressure profile cannot be determined.  For examination purposes, the claim limitation will be interpreted as the same pressure profile in Claim 17.  Similar rejection is applied for Claim 33 (Line 1).
Claim 34 states “a predefined fraction of the volume V1” (Lines 2-3).  This statement is indefinite because it is unclear if this is the same predefined fraction in Claim 17.  It appears the 
Claims 18-21, 23-31, and 36 are rejected for being dependent on rejected Claims 17 and 35.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 32 states “a pressure profile is predeterminable” (Line 1).  This claim is an improper dependent form because the pressure profile is already predeterminable as described in Claim 17.  In reference to the 35 USC 112(b) rejection of Claim 32 above, it is unclear whether or not this pressure profile is the same as the pressure profile of Claim 17.  If the interpretation of the pressure profile is the same as the pressure profile of Claim 17, then this claim limitation fails to further limit the subject matter of Claim 17.  Claim 17 already states that the pressure profile is predeterminable (Claim 17, Lines 11-12) which makes Claim 32 redundant and unnecessary.  
Claim 36 states “the predefined time is 50-500 ms” (line 1).  This claim is an improper dependent form because the claim it depends on, Claim 35, does not require all the limitations regarding the predefined time.  Claim 35 provides options regarding which circumstances in which the pressure is reduced (Claim 35, Lines 13-17) and the claim limitation about the predefined time is optional and does not need to be selected to meet the claim limitations.  Therefore, the claim fails to include all the limitations of the claim upon which it depends.  For examination purposes, the claim limitation will be interpreted as an optional predefined time.  Examiner suggests Applicant to further specify that the “predefined time” claim limitation is not an alternative but a choice made.  For example, Claim 36 can read “wherein the pressure generator reduces the pressure to a lower pressure level only when the predefined fraction of the volume V1 has flowed in a predefined time, the predefined time being 50-500 ms”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20, 22, 23, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 6,467,477) in view of Schwaibold (US 2016/0067434).
Regarding Claim 17, Frank discloses a breathing apparatus (apparatus of Fig 8), wherein the apparatus comprises a respiratory gas source (62, Fig 8), a control unit (64, Fig 8) and a device (56, Fig 8) for connection to a tube (54, Fig 8), the control unit being connected to at least one sensor (68, Fig 8) for recording a measurement value (change in flow is detected by 68, Column 8, Lines 35-40) and comprising a pressure generator (60, Fig 8) for setting at least two pressure levels (60 outputs supply of breathing gas, 64 controls final pressure or flow of gas exiting system, Column 7, Lines 40-50; system 46 is a bi-level system that delivers different pressure or flow to patient depending on whether or not patient is in inspiratory or expiratory phase, Column 10, Lines 15-30; 82 has the same basic components of 46, Column 12, Lines 5-10) generated by the respiratory gas source and a memory (94, Fig 8) for measurement values 
Frank fails to disclose the pressure generator reducing the pressure to a lower pressure level only when the volume V2 has reached a predefined fraction of the volume V1.
However, Schwaibold, of the same field of endeavor, teaches a breathing device (Abstract) including the pressure generator (device comprises a respiratory gas source for generating a gas pressure, paragraph 0032) reducing the pressure (in the case of increasing tidal volume, the pressure assistance is reduced, paragraph 0062) to a lower pressure level (when it exceeds the setpoint value 11 of tidal volume, regulation begins and inspiratory pressure is reduced until it decreases back to its initial value, paragraph 0114; in the event of an increase in tidal volume 10, pressure 40 is reduced, paragraph 0124; as long as patient’s periodic respiration lies above predetermined setpoint tidal volume 11, regulation of pressure 40 is carried out around lower limit value 41, as soon as tidal volume 10 exceeds setpoint tidal volume value 11 again, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a setpoint tidal volume to the controller and use that setpoint tidal volume to change the pressure delivered, as taught by Schwaibold, to ensure a comfortable and robust breathing of a patient even in the event of complex illnesses (Schwaibold: paragraph 0009) and to ensure the patients are ventilated sufficiently and a sufficiently large respiratory volume is provided (Schwaibold: paragraph 0040).  As established by Schwaibold, the device can utilize a setpoint tidal volume as a way to increase and decrease the pressure as the measured tidal volume changes.  This way, the pressure can stabilize along with the tidal volume.  The advantage of Schwaibold allows the device to provide a more adaptable ventilation that can be useful especially for a wider variety of patients.
Regarding Claim 18, Frank-Schwaibold combination teaches the pressure Pi2 is higher than the pressure Pi1 (Frank: 139 and 141 are higher than 128, Fig 11B; some IPAP levels are 
Regarding Claim 19, Frank-Schwaibold combination teaches the pressure Pi2 corresponds to a predetermined Pmax (Frank: maximum pressure T2, pressure dial 74 can be used to set it and is prescribed by physician, Column 9, Lines 1-15; 82 has an adjustable maximum pressure setting control, Column 12, Lines 25-40).
Regarding Claim 20, Frank-Schwaibold combination teaches the claimed invention of Claim 19.  Frank-Schwaibold combination fails to teach the predetermined Pmax is from 1 to 6 mbar.
However, Frank-Schwaibold combination teaches the maximum pressure is adjustable by a user (Frank: Column 9, Lines 1-15; Column 12, Lines 25-40) and lists pressures that go from 5cmH2O (4.9 mbar) to 15cmH2O (14.7 mbar) (Frank: Column 9, Lines 10-25) since these are known pressure settings and that the maximum pressure can be adjusted depending on physician and preference.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum pressure to be in between 1 to 6 mbar, as taught by Frank-Schwaibold combination, since these are known pressure settings and that the maximum pressure can be adjusted depending on physician and preference.  Additionally, it is obvious to find this particular range of pressure values since discovering optimum or workable ranges can be done through routine experimentation.  See MPEP 2144.05 Section II Subsection A.

Regarding Claim 23, Frank-Schwaibold combination teaches the pressure generator, starting from the pressure Pe1, sets the pressure Pi2 (Frank: IPAP level 128 and EPAP level 130 can be increased or decreased over successive respiratory cycles in addition to or in place of changes in Gains, Column 13, Lines 45-60) and in this case the volume V2 is reached in a predetermined time (Schwaibold: adaptive adaptation is carried out with a predetermined ramp time after which the setpoint value is reached, paragraph 0030).
Regarding Claim 30, Frank-Schwaibold combination teaches the volume V2 is 60 - 95% of the volume V1 (Frank: setpoint tidal volume may be stored as a lower limit value, average of respiratory volume may be formed and then a predetermined percentage, like 95% or 90%, may be adopted as target value, paragraph 0062; as long as patient’s periodic respiration lies above predetermined setpoint tidal volume 11, regulation of pressure 40 is carried out around lower limit value 41, as soon as tidal volume 10 exceeds setpoint tidal volume value 11 again, pressure regulation returns to anticyclic regulation, pressure level is provided with an offset which decreases slowly so that pressure 40 oscillates around 41, paragraph 0125; measured tidal volume would reach the 90% or 95% of the average respiratory volume to cause the pressure to lower).

Regarding Claim 32, Frank-Schwaibold combination teaches a pressure profile is predeterminable (Frank: 140, Fig 8; use PPAP in conjunction with a predetermined pressure profile so that a portion of pressure output follows a preset pressure profile, Column 13, Lines 58-68).
Regarding Claim 33, Frank-Schwaibold combination teaches a pressure profile is controlled as a function of flow or of volume (Frank: different pressure profiles can be selected following elapse of predetermined number of respiratory cycles to allow profile portion of pressure curve to vary as patient breathes, pressure delivered by ventilator to patient is determined based on product of first gain and signal indicative of rate of flow of breathing gas provided to such a patient in combination with a product of a second gain and signal indicative of a volume of breathing gas, Column 14, Lines 1-20; based on output of flow transducer 68, controller 66 can discern each respiratory cycle of patient to maintain a running count of the number of respiratory cycles, Column 8, Lines 35-45).
Regarding Claim 34, Franke-Schwaibold combination teaches the pressure generator, starting from the pressure Pi2, sets the pressure Pi1 when the volume V2 has reached a predefined fraction of the volume V1 (Frank: IPAP level 128 and EPAP level 130 can be increased or decreased over successive respiratory cycles in addition to or in place of changes in Gains, Column 13, Lines 45-60; Schwaibold: when it exceeds the setpoint value 11 of tidal 
Regarding Claim 35, Frank discloses a breathing apparatus (apparatus of Fig 8), wherein the apparatus comprises a respiratory gas source (62, Fig 8), a control unit (64, Fig 8) and a device (56, Fig 8) for connection to a tube (54, Fig 8), the control unit being connected to at least one sensor (68, Fig 8) for recording a measurement value (change in flow is detected by 68, Column 8, Lines 35-40) and comprising a pressure generator (60, Fig 8) for setting at least two pressure levels (60 outputs supply of breathing gas, 64 controls final pressure or flow of gas exiting system, Column 7, Lines 40-50; system 46 is a bi-level system that delivers different pressure or flow to patient depending on whether or not patient is in inspiratory or expiratory phase, Column 10, Lines 15-30; 82 has the same basic components of 46, Column 12, Lines 5-10) generated by the respiratory gas source and a memory (94, Fig 8) for measurement values (82 has the capacity to measure and store in 94 parameters, Column 12, Lines 40-50), the at least one sensor being configured for measuring a flow (change in flow is detected by 68, Column 8, Lines 35-40) and being coupled to an analyzer (66, Fig 8) which determines a volume (respiratory cycle monitoring means comprises: means for determining volume of breathing gas 
Frank fails to disclose the pressure generator reducing the pressure to a lower pressure level only when the volume V2 has reached a predefined fraction of the volume V1 and/or the flow has decreased to a predetermined level and/or the predefined fraction of the volume V1 has flowed in a predefined time.
However, Schwaibold, of the same field of endeavor, teaches a breathing device (Abstract) including the pressure generator (device comprises a respiratory gas source for generating a gas pressure, paragraph 0032) reducing the pressure (in the case of increasing tidal volume, the pressure assistance is reduced, paragraph 0062) to a lower pressure level (when it exceeds the setpoint value 11 of tidal volume, regulation begins and inspiratory pressure is reduced until it decreases back to its initial value, paragraph 0114; in the event of an increase in tidal volume 10, pressure 40 is reduced, paragraph 0124; as long as patient’s periodic respiration lies above predetermined setpoint tidal volume 11, regulation of pressure 40 is carried out around lower limit value 41, as soon as tidal volume 10 exceeds setpoint tidal volume value 11 again, pressure regulation returns to anticyclic regulation, pressure level is provided with an offset which decreases slowly so that pressure 40 oscillates around 41, paragraph 0125) only when the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a setpoint tidal volume to the controller and use that setpoint tidal volume to change the pressure delivered, as taught by Schwaibold, to ensure a comfortable and robust breathing of a patient even in the event of complex illnesses (Schwaibold: paragraph 0009) and to ensure the patients are ventilated sufficiently and a sufficiently large respiratory volume is provided (Schwaibold: paragraph 0040).  As established by Schwaibold, the device can utilize a setpoint tidal volume as a way to increase and decrease the pressure as the measured tidal volume changes.  This way, the pressure can stabilize along with the tidal volume.  The advantage of Schwaibold allows the device to provide a more adaptable ventilation that can be useful especially for a wider variety of patients.
Regarding Claim 36, although Frank-Schwaibold combination does not teach the predefined time is 50 - 500 ms, the use of the predefined time is a mere option or choice as defined in Claim 35.
Claims 21, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 6,467,477) and Schwaibold (US 2016/0067434) as applied to Claim 17, and in further view of Estes et al. (US 2004/0016433).
Regarding Claim 21, Frank-Schwaibold combination teaches the claimed invention of Claim 17.  Frank-Schwaibold combination fails to teach the predeterminable pressure profile corresponds to a pressure ramp of 50 - 380 ms.
However, Estes, of the same field of endeavor, teaches an apparatus for treatment of sleep apnea (Abstract) including the predeterminable pressure profile corresponds to a pressure ramp of 50 - 380 ms (circuitry triggers system into IPAP mode for 150 milliseconds, paragraph 0102; system will automatically trigger to IPAP mode for 200 milliseconds, paragraph 0107; ramp circuity affords simultaneous, independent identical or differential ramping of IPAP and EPAP, paragraph 0030) since these are known times for pressure ramps (paragraphs 0102 and 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pressure ramp between 50-380 ms, as taught by Estes, since these are known times for pressure ramps (paragraphs 0102 and 0107).  As shown with Estes, these pressure ramp times are known in the art.  
Regarding Claim 24, Frank-Schwaibold combination teaches the claimed invention of Claim 23.  Frank-Schwaibold combination fails to teach the predetermined time is 100 - 600 ms.
However, Estes, of the same field of endeavor, teaches an apparatus for treatment of sleep apnea (Abstract) including the predetermined time is 100 - 600 ms (circuitry triggers system into IPAP mode for 150 milliseconds, paragraph 0102; system will automatically trigger to IPAP mode for 200 milliseconds, paragraph 0107; ramp circuity affords simultaneous, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a change in pressure between 100-600 ms, as taught by Estes, since these are known times for changing the pressure (paragraphs 0102 and 0107).  As shown with Estes, these times to change the pressure are known in the art.  
Regarding Claim 25, Frank-Schwaibold combination teaches the claimed invention of Claim 25.  Frank-Schwaibold combination also teaches the pressure generator, starting from the pressure Pe1, sets the pressure Pi2 (Frank: IPAP level 128 and EPAP level 130 can be increased or decreased over successive respiratory cycles in addition to or in place of changes in Gains, Column 13, Lines 45-60).
Frank-Schwaibold combination fails to teach the flow reaches a predetermined level.
However, Estes, of the same field of endeavor, teaches an apparatus for treatment of sleep apnea (Abstract) including the flow reaches a predetermined level (if patient inhales at constant 500 cc per second, transition to EPAP will occur when his flow rate drops to 167 cc per second, 333 cc per second, or 500 cc per second, paragraph 0103) to make it easier to end the inspiration cycle with increasing time into the cycle and if there is a leak, it will prevent the circuit from being locked in IPAP mode (paragraph 0104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to account for the flow reaching a predetermined level of flow, as taught by Estes, to make it easier to end the inspiration cycle with increasing time into the cycle and if there is a leak, it will prevent the circuit from being locked in IPAP mode (Estes: paragraph 0104).  This improvement accounts 
Regarding Claim 26, Frank-Schwaibold-Estes-combination teaches the predetermined level of the flow is 5 - 20 l/min (Estes: if patient inhales at constant 500 cc per second, transition to EPAP will occur when his flow rate drops to 167 cc per second, 333 cc per second, or 500 cc per second, paragraph 0103; 167 cc per second (or cm3/s) is 10 l/min and 333 cc per second is 20 l/min).
Regarding Claim 27, Frank-Schwaibold combination teaches the claimed invention of Claim 17.  Frank-Schwaibold combination also teaches the pressure generator, starting from the pressure Pe1, sets the pressure Pi2 (Frank: IPAP level 128 and EPAP level 130 can be increased or decreased over successive respiratory cycles in addition to or in place of changes in Gains, Column 13, Lines 45-60) and in this case the volume V2 is reached in a time (Schwaibold: adaptive adaptation is carried out with a predetermined ramp time after which the setpoint value is reached, paragraph 0030).
Frank-Schwaibold combination fails to teach the time of 300 - 400 ms.
However, Estes, of the same field of endeavor, teaches an apparatus for treatment of sleep apnea (Abstract) including the time is 150 or 200 ms (circuitry triggers system into IPAP mode for 150 milliseconds, paragraph 0102; system will automatically trigger to IPAP mode for 200 milliseconds, paragraph 0107; ramp circuity affords simultaneous, independent identical or differential ramping of IPAP and EPAP, paragraph 0030) since these are known times for changing the pressure (paragraphs 0102 and 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the time be 150 or 200 ms, as taught by 
Frank-Schwaibold-Estes combination fails to teach the time of 300 - 400 ms.
However, it is obvious for one of ordinary skill in the art to modify the time to be 300-400 ms since this is a mere preference of when the IPAP mode is triggered and discovering optimum or workable ranges can be done through routine experimentation.  See MPEP 2144.05 Section II Subsection A.
Allowable Subject Matter
Claims 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 28 discusses when the pressure is increased at a time that is under 200-400 ms, the pressure Pi2 is reduced for the next breathing cycle.  The prior art does not disclose and/or make obvious the claimed invention above.
Claim 29 similarly discusses when the pressure is increased at a time that is above 250-450 ms, the pressure Pi2 is increased for the next breathing cycle.  The prior art does not disclose and/or make obvious the claimed invention above.
Several prior art are discussed below.
Frank et al. (US 6,467,477) teaches a system and method for providing therapeutic treatment.  Although the system is able to adjust the maximum pressure or the IPAP, Frank makes no mention about the time range that Claims 28 and 29 are claiming.  Additionally, Frank does not have a control method of adjusting the pressure when the pressure increases at a time that is faster than normal or a time that is slower than normal.  Basically, Frank does not disclose 
Schwaibold (US 2016/0067434) teaches a breathing device that utilizes tidal volume as a way to determine whether or not to increase or decrease pressure.  Although Schwaibold relies on the tidal volume, Schwaibold makes no mention about the time range that Claims 28 and 29 are claiming.  Like Frank, Schwaibold does not have a control method of adjusting the pressure when the pressure increases at a time that is faster than normal or a time that is slower than normal.  Basically, Schwaibold does not disclose a corrective ability in which the pressure delivered may not be the optimal speed.  Schwaibold presumes that the device will function as intended.  Therefore, Schwaibold does not disclose the claimed invention of Claims 28 and 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including ventilators with pressure ramps and timing systems similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773